Citation Nr: 0813359	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel









INTRODUCTION

The veteran served on active military duty from September 
1962 to September 1964.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The Board finds that remand is required regarding the claim 
of entitlement to service connection for bilateral hearing 
loss.  Remand is required for a new audiological examination 
because the VA examiner and private physician provided 
insufficient bases for their opinions regarding the etiology 
of the veteran's current hearing loss.  In a March 2005 
statement, the veteran stated that he was exposed to 
inservice noise from rifles, pistols, and artillery.  The 
veteran's Form DD-214 indicated that his last duty assignment 
was the 8th Infantry Division and that he received an Expert 
award for the M-1 rifle.  In a January 2005 private medical 
record, the physician opined that it was "quite likely" 
that the veteran's current hearing loss was related to 
inservice noise exposure to rifles, pistols, and artillery.  
The physician did not review the claims file or address the 
veteran's post-service occupational and recreational noise 
exposure.  In an August 2005 VA audiological examination, the 
examiner opined that the veteran's current hearing loss was 
not due to active service because the veteran's service 
discharge examination noted normal hearing.  The examiner's 
opinion thus failed to address the veteran's inservice noise 
exposure.  Moreover, although the veteran reported to the 
examiner that as a civilian he worked around heavy equipment 
and used hearing protection, the examiner's opinion failed to 
address the veteran's occupational and recreational noise 
exposure.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board finds that an 
additional VA audiological examination to address the 
veteran's inservice, occupational, and recreational noise 
exposure is necessary to determine service connection for 
hearing loss.

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any hearing loss found.  
All pertinent symptomatology and 
findings must be reported in detail.  
The veteran's entire claims file and 
this remand must be made available and 
reviewed by an appropriate VA examiner.  
All testing, to include an audiogram, 
must be performed.  The examiner must 
be reminded that VA law and regulation 
does not preclude service connection 
for post-service hearing loss where 
hearing was within normal limits at the 
time of separation from service.  It is 
requested that the examiner record a 
detailed history of in-service and 
post-service noise exposure.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any current hearing loss is 
related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner must 
specifically address the question of 
whether any degree of hearing loss 
began as a result of any in-service 
noise exposure.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.




No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

